Citation Nr: 1620806	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  11-03 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-traumatic stress disorder (PTSD) for the period from April 7, 2008 to January 8, 2011.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability. 

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and November 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2010, via a Form 9, the Veteran requested a Board hearing at a local office.  In September 2011, however, the Veteran withdrew his request for a Board hearing.

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From April 7, 2008, the Veteran demonstrated total and complete social and occupational impairment.

2.  In an August 1996 rating decision, the RO denied entitlement to service connection for a lumbar spine disability, and the Veteran did not appeal this decision.

3.  Evidence received since the August 1996 rating decision relates to the basis for the prior denial.





CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for PTSD is approximated from April 7, 2008.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9440 (2015).

2.  The August 1996 rating decision that denied entitlement to service connection for lumbar spine condition disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  Evidence received since the August 1996 rating decision with regard to a lumbar spine disability is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for a lumbar spine disability. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  38 U.S.C.A. § 5108 presents an exception to this rule, providing that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New and material evidence is evidence not previously submitted to agency decision makers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low".  See Shade v. Shinseki, 24 Vet. Ap. 110, 117 (2010).

In August 1996, the Veteran's claim for entitlement to service connection for a lumbar back condition was denied by the Montgomery, Alabama RO, as there was no evidence of a back injury in service.  That decision is final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

Twelve years later, the Veteran submitted additional evidence relevant to his claim.  As this is a threshold jurisdictional question for the Board, the Board must decide the matter on appeal, regardless of how the RO ruled on the question of reopening. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial). 

The evidence received since the August 1996 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  For example, in February and December 2008 notes, the Veteran explained that the RO did not properly consider all of the evidence, and that he believed his condition had worsened.  Although this new evidence does not specifically address the reason for the previous denial, that is, lack of nexus to service, it demonstrates that the Veteran believes a current examination for his condition would reveal new pertinent evidence.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Considering the low threshold for determining whether new and material evidence raises a reasonable probability of substantiating a claim, the claim is reopened and will be considered on the merits.  See Shade v. Shinseki, 24 Vet. Ap. 110, 117 (2010).

PTSD Law and Analysis

The Veteran contends that he is entitled to an evaluation in excess of 70 percent for PTSD for the time period from April 7, 2008 to January 11, 2011.  For the following reasons, the Board agrees.  By way of background, the Board notes the Veteran was first awarded a 70 percent rating for PTSD in June 1995.  On April 7, 2008, he applied for an increased rating, stating his condition had worsened.  On January 8, 2011, the Veteran received a PTSD examination.  The RO eventually granted the Veteran's claim, rating him at 100 percent disabled for PTSD, as of January 8, 2011. 

The Veteran's PTSD is rated under Diagnostic Code 9440.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4. 130.  Under the general rating formula, a 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran contends that his PTSD warrants an evaluation higher than its currently assigned evaluation of 70 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9440.  The Veteran is currently in receipt of a staged rating, meaning that although he applied for an increased rating for PTSD in April 2008, the RO did not grant the Veteran the full disability rating until the Compensation and Pension (C&P) examination in January 2011.  For the following reasons, the Board finds that the overall social and occupational impairment caused by the Veteran's psychiatric symptoms most nearly approximates impairment consistent with a 100 percent rating, and the evidence does not demonstrate such a marked difference in behavior necessitating the staged rating in January 2011.

The facts most pertinent to the analysis are as follows: 

Throughout the spring of 2008, the Veteran visited with his mental health provider at the VA.  He complained of social isolation, especially following the death of his close friend.  Moreover, he stated that his grown daughters were undergoing significant life problems, which he did not feel equipped to deal with due to his own mental health condition.

Moreover, at one examination in the spring of 2008, the Veteran reported memory loss and cognitive impairment, which the examiner attributed to his PTSD and mild depression.  The Veteran reported an inability to remember short-term tasks, such as taking medicine, keeping appointments, and remembering what he should be doing.  Such memory loss and cognitive inabilities had begun the previous year.  At the examination, the Veteran's affected presentation was mildly apprehensive and slightly restricted in range, but situationally appropriate at all times.  His mood was mildly anxious, although he denied suicidal or homicidal ideation. 

In February 2008, the Veteran reported that one afternoon he took his gun to a local field for hunting.  As he was waiting for deer to appear, the Veteran began to have thoughts of suicide, via a bullet to the head or chest, and he began to cry uncontrollably.  The thoughts frightened the Veteran so that he put his gun in a truck and drove to a neighbor's house.

In August 2008, the Veteran underwent a C&P examination, in which he was diagnosed with PTSD. 

Concerning his personal relationships, the Veteran said he had divorced four times, and he had two daughters, both of whom he stayed in touch with.  Although the Veteran lived alone, he had a significant other whom he frequently saw.  Moreover, the Veteran said he enjoyed going for coffee at the gas station and talking with his friends each morning.

The Veteran was able to recall neither the president prior to the current president, nor could he recall two words after waiting ten minutes.  Lastly, the Veteran could not recall what he ate for dinner the previous night. 

The Veteran suffered from recurrent distressing dreams of the event, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran exhibited persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  The Veteran experienced difficulty staying or falling asleep, irritability or outbursts of anger, and difficulty concentrating.

Lastly, the examiner determined there was not total occupational and social impairment due to PTSD signs and symptoms, but that the PTSD signs and symptoms contributed to deficiencies in the Veteran's mood.

In July 2008, the Veteran's primary mental health treatment provider submitted a letter of support for the Veteran.  The therapist stated the Veteran had recently experienced a marked increase in his PTSD symptom severity, resulting from the continued fighting in the Middle East, as well as increasing health concerns and multiple psychological stressors.  Because of this, the Veteran was forced to increase his medicine intake twice in the past year, and schedule more frequent individual psychotherapy sessions to cope with the exacerbated PTSD symptoms.

The therapist concluded by stressing that the Veteran's PTSD had progressively worsened, and his symptoms contributed to his social and occupational impairment, such that he was unable to function in everyday life.

In December 2008, the Veteran stated that his August 2008 C&P examination did not adequately reflect his PTSD, and the examiner had not appropriately detailed his many symptoms.

In January 2010, the Veteran informed his provider that he experienced passive suicidal thought.

In February 2010, the Veteran informed his provider that he continued to experience passive suicidal thought that was not accompanied by active planning or intent.  The Veteran continued to experience feelings of helplessness, but was not in acute psychological distress.  The Veteran continued to experience relationships with his daughters, grandchildren, and girlfriend.

In January 2011, the Veteran underwent a second C&P examination.  The Veteran informed the examiner that he enjoyed strong social relationships with his friends.  For his leisure and social activities, the Veteran stated that he sat in the woods and watched wildlife.  The Veteran had a history of suicide attempts in the late 1970s or 1980s via overdose.

The Veteran's general appearance was clean, and his psychomotor activity was unremarkable.  His affect was normal, and his mood was anxious and depressed.  The Veteran was oriented to person, time, and place.  His thought process and content were unremarkable.  The Veteran's judgment was appropriate, and his intelligence average.

The Veteran suffered from sleep impairment, initial insomnia, and frequent awakening.  The Veteran experienced suicidal thoughts frequently, but he had a safety plan in place.  The extent of his impulse control was fair.  While the Veteran was able to maintain minimum personal hygiene, he struggled to complete his activities of daily living.

The Veteran reported that he could not work due to mental problems, his self-isolation in the woods, his lack of recreation, his deathly fear of traffic, and problems with driving.  The examiner concluded the Veteran's functional deficits were 100 percent due to PTSD, and that he suffered from total occupational and social impairment due to PTSD signs and symptoms.

After the examination in January 2011, the RO granted the Veteran a 100 percent rating for PTSD.

When considered in its totality, the lay and medical evidence demonstrates that the Veteran's symptoms did not significantly change during the course of the appeal period.  In other words, the evidence is at least in equipoise that the Veteran's PTSD symptoms throughout the appeal period did not significantly change, and no factual findings can be made concerning distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

To make a specific finding that the symptoms deserving of a 100 percent rating for PTSD began the day of the January 2011 examination would ignore the fact that most medical conditions do not increase in severity the day of the examination.  Rather, it is far more likely that the increase in symptomatology originated sometime earlier, but the evidence does not demonstrate a distinct time period for its origination.

Overall, the Veteran's symptoms are productive of total occupational and social impairment and did not significantly worsen in January 2011.  In fact, according to the note from the Veteran's treating physician, his PTSD worsened drastically in the Spring of 2008.  Most notably, in almost every visit to the VA, the Veteran consistently mentioned his memory loss, social isolation, suicidal thoughts, and the effects of the symptoms on his ability to function independently, appropriately, and effectively.  The Veteran has attempted suicide on at least one occasion and has reported suicidal ideation on many occasions.

After reviewing the entire record, the evidence shows that the overall impairment caused by the Veteran's psychiatric symptomatology does not warrant a staged rating.  Therefore, an increased evaluation to 100 percent disabling is warranted under the general Rating Schedule.

ORDER

Entitlement to an evaluation of 100 percent for PTSD is granted for the entire appeal period.

The application to reopen the claim of entitlement to service connection for a lumbar spine disability is granted. 


REMAND

The Veteran contends that he is entitled to service connection for a lumbar spine condition.  For the following reasons, the Board finds a remand is warranted so the Veteran may undergo a C&P examination.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or evidence establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. See 38 U.S.C.A. § 5103(d)(2); Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App 79 (2006), as amended (Aug. 7, 2006); 38 C.F.R. § 3.159(c)(4)(i). 

In December 1994, the Veteran applied for service connection for a back condition.  In May 1995, the Veteran received a general medical examination at the VA in which he was diagnosed with degenerative spondylosis of the lumbar spine, due to an injury incurred in March 1994.  No opinion was given as to whether or not the Veteran's back condition might also be connected to his service.

In April 2008, the Veteran filed an application to reopen the claim for service connection for a lower back condition and submitted medical records from his treatment providers demonstrating his lower back condition.  The Veteran submitted lay statements asserting he was entitled to service connection for a lower back condition because his condition had worsened, and that the RO had not properly considered all of the evidence.  The record demonstrates that the Veteran suffers from a back condition, and the Veteran believes it is related to service, as well as an out-of-service injury.  Given the available evidence of record, indicating a possible link between the claimed lower back condition and service, a VA examination is necessary to determine whether the Veteran's lower back condition is related to his time in the service.

Accordingly, this matter is REMANDED for the following action:

1.  Schedule the Veteran for a new examination with an appropriately qualified examiner to render an opinion as to the nature and etiology of his lower back condition.  The claims file, including a copy of this REMAND, must be made available to the examiner.  A record of the review of the claims file should be documented in the examination report.

Following the examination of the Veteran and a review of the record, the examiner should provide a medical opinion addressing the following:

a.  Identify the Veteran's current diagnosis, if any.

b.  Discuss and particularly consider the Veteran's March 1994 back incident and its effect on the etiology of the Veteran's condition. 

c.  Solicit a thorough and detailed medical history from the Veteran, discussing any potential symptoms or injuries relating to his back condition.

d.  State whether it is at least as likely as not that any current low back disability is etiologically related to the Veteran's active military service.  

2.  The AOJ should ensure that all VCAA Notice and Assistance obligations are satisfied concerning the claim for a TDIU.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion.

3.  Thereafter, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


